Name: Council Regulation (EEC) No 851/78 of 24 April 1978 amending Regulation (EEC) No 2114/71 on the subsidy for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/4 Official Journal of the European Communities 28 . 4 . 78 COUNCIL REGULATION (EEC) No 851 /78 of 24 April 1978 amending Regulation (EEC) No 2114/71 on the subsidy for oil seeds down in Article 38 of Regulation No 136/ 66/EEC, or  is intended for non-food uses in the Commu ­ nity, to be determined in accordance with the procedure referred to in the first indent .' THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 27 (3) thereof, Having regard to the proposal from the Commission , Whereas the the Scientific Committee for Food recom ­ mended in its opinion on colza and rape seed oil that, where this oil is used in food, preference should be given to varieties of oil having a low erucic acid content ; Whereas most Community producers already use seed of low erucic acid content for their crops ; whereas, to encourage them to pursue this conversion measure, Council Regulation (EEC) No 2114/71 of 28 September 1971 on the subsidy for oil seeds (3) should be amended to restrict the grant of the subsidy, in the case of production intended for use in food, to seed the erucic acid content of which does not exceed a certain limit ; Whereas, on the other hand, the subsidy should only be granted for seed with a high erucic acid content when it is intended for non-food uses ; Whereas this Regulation shduld be limited in its appli ­ cation to such a period as to permit an assessment of its effectiveness, Article 2 Article 10 of Regulation (EEC) No 2114/71 shall be replaced by the following : 'Article 10 1 . Entitlement to the subsidy shall be acquired : (a) in the case of colza and rape seeds the oil of which has an erucic acid content, calculated on the total level of fatty acids in the fat compo ­ nent, not exceeding the percentage referred to in Article 1 , and in the case of sunflower seeds, when the abovementioned seeds are processed for the production of oil ; (b) in the case of colza and rape seeds other than those referred to in (a) intended for non-food uses, when the oil from these seeds has reached its intended destination . 2. The subsidy shall be paid to the holder of the certificate, referred to in Article 4, in the Member State in which the seeds are placed under control :  in the case of the seeds referred to in para ­ graph 1 (a), when proof of processing is fur ­ nished ;  in the case of the seeds referred to in para ­ graph 1 (b), when the proof is furnished that the oil has reached its intended destination . However, the subsidy may be paid in advance as soon as the seeds have been placed under control , on condition that a guarantee for their processing is given.' HAS ADOPTED THIS REGULATION : Article 1 The following paragraph shall be added to Article 1 of Regulation (EEC) No 2114/71 : ' In the case of colza and rape seeds, the subsidy shall be granted only for seeds the oil of which :  has an erucic acid content, calculated on the total level of its fatty acids in the fat compo ­ nent, not exceeding a percentage to be deter ­ mined in accordance with the procedure laid Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1979 to 30 June 1982. (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 303, 28 . 11 . 1977, p . 1 . (J) OJ No L 222, 2. 10 . 1971 , p . 2. 28 . 4. 78 Official Journal of the European Communities No L 116/5 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 24 April 1978 . For the Council The President P. DALSAGER